Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“base extending along a centerline that is helical” of claim 13, as described in Paragraph 18 of the Specification
“multiple strips are aligned along a common centerline to define a collective length” of claims 10 and 22, as described in Paragraph 17 of the Specification
“wherein multiple strips are circumferentially offset from one another along a common centerline” of claims 11 and 23, as described in Paragraph 17 of the Specification
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 17 line 1, “single, continues element” should read “single, continuous element”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (line 6), 6 (line 2), 13 (line 6), and 18 (line 2) recite the limitation "the outer tube".  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of substantive examination, Examiner will consider the “outer tube” of claims 1 and 6 as referring to the instance of “a tube” as recited in claim 1 line 2. 
	Claims 2-12 are rejected by virtue of dependency from at least claim 1.
	Claims 14-24 are rejected by virtue of dependency from at least claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourke (US 6354248 B1).
Regarding Claim 1, Bourke teaches a heat exchanger for a water heater having a burner (Column 1 lines 6-8, “The present invention related to … heat exchange elements which are or can be installed in flues of water heater systems” where the water heater 51 has a combustion chamber 54, Figure 4), comprising:
a tube (Figure 4, flue 52) extending longitudinally along a centerline (Column 10 lines 25-26, “a centrally positioned flue 52” From figure 4, the flue 52 can be seen to extend longitudinally) from a first end adjacent the burner (Column 10 lines 26-27, “At the lower end of the flue 52, closest to a combustion chamber 54”) to a second end (Figure 4, the flue 52 extends upward to the top of the water heater 51) and defining a passage (Column 5 lines 14-16, “a plurality of heat exchange elements spaced about the axis of the flue and fixed to said internal surface(s) so as to lie in said passage way”); and
strips (Figure 6, heat exchange element 56) extending within the passage and arranged about the centerline (Figure 4a, five heat exchange elements 2 are arranged about the centerline of the flue 52 and within the flue as shown in figure 4), each strip including a base (Figure 6, support member 4) and fins extending from opposite sides of the base (Figure 6, vanes 14 on opposite sides of the support member 4) such that flue gases from the burner flow from the first end to the second end of the tube and in channels between the fins (Column 8 lines 43-45, “hot gases which flow in the direction of the length of the heat exchange element 2, in the direction of arrow 26” where as in figure 4, the direction 26 is understood to be from the combustion chamber 54 to the top of the water heater).
Regarding claim 2, Bourke teaches the heat exchanger recited in claim 1, wherein the fins are angled relative to a centerline of the strip (Column 7 lines 28-31, “Because of the angle 17 at which the vanes 14 extend away from the spine 4, a zigzag or sinusoidal pattern is formed by the imaginary fold lines 18 and the side 20 of the support member” as seen in Figure 1.
Regarding claim 3, Bourke teaches the heat exchanger recited in claim 1, wherein the fins on opposite sides of the base extend parallel to one another (Column 9 38-39, “This angle 17 positions the vanes 14, when folded along the fold lines 18” Therefore, the vanes 14 on opposite sides of the support member 4 are parallel, since the fold line 18 angle is parallel).
Regarding claim 4, Bourke teaches the heat exchanger recited in claim 1, wherein the fins on opposite sides of the base are offset from one another in the longitudinal direction (Figure 1, the vanes 14 on opposite sides of the support member 4 can be seen as offset in the X, or longitudinal, direction).
Regarding claim 5, Bourke teaches the heat exchanger recited in claim 1, wherein the fins extend radially towards the centerline of the tube (Figure 4a, heat exchange elements 2 can be seen extending radially towards the center of flue 52).
Regarding claim 6, Bourke teaches the heat exchanger recited in claim 1, wherein the fins collectively define a central passage through the tube (Column 5 lines 14-16, “a plurality of heat exchange elements spaced about the axis of the flue and fixed to said internal surface(s) so as to lie in said passage way” As shown in further detail in annotated figure 1, the heat exchange elements 2 are spaced from the centerline of the flue 52 so as to form a central passage).

    PNG
    media_image1.png
    212
    370
    media_image1.png
    Greyscale

Annotated figure 1: Figure 4a of Bourke, central passage labeled

Regarding claim 7, Bourke teaches the heat exchanger recited in claim 6, wherein the central passage is blocked to prevent flue gases from flowing therethrough (Column 14 lines 48- 55, “It can be seen from FIG. 24 that a baffle 220, which is made from a cylindrical [tube] 222, which is closed off at one end by a disc 224, ensures that at the top end of the flue, the flue gases are forced to pass over the vanes 14 of the heat exchange elements 2. This ensures that the hottest gases which would otherwise be travelling through the center of the tube, do not by pass the heat exchange elements 2” From figure 24 it is understood that the baffle 220 fills the central passage, as previously identified in annotated figure 1).
Regarding claim 8, Bourke teaches the heat exchanger recited in claim 1, wherein the fins on the same strips define first channels therebetween (Annotated figure 2, 1st channel between heat exchange element fins) and the fins on adjacent strips define second channels therebetween (Annotated figure 2, 2nd channel between heat exchange elements).

    PNG
    media_image2.png
    210
    475
    media_image2.png
    Greyscale

Annotated figure 2: Figure 4a of Bourke, 1st and 2nd channels labeled

Regarding claim 9, Bourke teaches the heat exchanger recited in claim 1, wherein the entirety of the strips is spaced from the centerline of the tube (Annotated figure 1, since the heat exchange elements 2 are configured such that there is a central passage, as labeled, they are spaced from the centerline of the flue 52). 
Regarding claim 10, Bourke teaches the heat exchanger recited in claim 1, wherein multiple strips are aligned along a common centerline (Figure 4a, five heat exchange elements 2 are arranged about the centerline of the flue 52) to define a collective length (It is understood that the individual heat exchange elements 2 have a collective length that could be defined; for example, a collective length in the X direction, figure 1).
Regarding claim 11, Bourke teaches the heat exchanger recited in claim 1, wherein multiple strips are circumferentially offset from one another along a common centerline (Figure 4a, five heat exchange elements 2 are arranged about the centerline of the flue 52).
Regarding claim 12, Bourke teaches a water heater including the heat exchanger recited in claim 1 (Column 1 lines 6-8, “The present invention relates to water heaters, water heater flues and heat exchange elements which are or can be installed in flues of water heater systems”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 6354248 B1) in view of Lesage et al. (US 20160091222 A1), hereinafter Lesage.
Regarding Claim 13, Bourke teaches a heat exchanger for a water heater having a burner (Column 1 lines 6-8, “The present invention related to … heat exchange elements which are or can be installed in flues of water heater systems” where the water heater 51 has a combustion chamber 54, Figure 4), comprising:
a tube (Figure 4, flue 52) extending longitudinally along a centerline (Column 10 lines 25-26, “a centrally positioned flue 52” From figure 4, the flue 52 can be seen to extend longitudinally) from a first end adjacent the burner (Column 10 lines 26-27, “At the lower end of the flue 52, closest to a combustion chamber 54”) to a second end (Figure 4, the flue 52 extends upward to the top of the water heater 51) and defining a passage (Column 5 lines 14-16, “a plurality of heat exchange elements spaced about the axis of the flue and fixed to said internal surface(s) so as to lie in said passage way”); and
strips (Figure 6, heat exchange element 56) extending within the passage and arranged about the centerline (Figure 4a, five heat exchange elements 2 are arranged about the centerline of the flue 52 and within the flue as shown in figure 4), each strip including a base (Figure 6, support member 4) and fins extending from the base (Figure 6, vanes 14 on opposite sides of the support member 4) such that flue gases from the burner flow from the first end to the second end of the tube between and around the fins (Column 8 lines 43-45, “hot gases which flow in the direction of the length of the heat exchange element 2, in the direction of arrow 26” where as in figure 4, the direction 26 is understood to be from the combustion chamber 54 to the top of the water heater, through the vanes 14),
But fails to teach the base extending along a centerline that is helical.
However, Lesage teaches a base extending along a centerline that is helical (When modified by Lesage, the centerline of the flue 52 and support member 4 of Bourke would follow the “undulating internal passage 50” of Lesage, paragraph 29).
	Bourke and Lesage are both considered to be analogous because they are in the same field of water heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bourke to implement an undulating flue 52, similar to the undulating internal passage 50, shown in figure 7 of Lesage. In this context, the flue 52 of Bourke would be understood to undulate in both the Y and Z directions, defining a substantially “helical” path from the combustion chamber 54 to the exhaust. Thus, the support member 4 of Bourke would extend along a centerline that is helical. This would provide the predictable result and benefit of increasing heat exchange, as suggested by Lesage in paragraph 29, “… to increase the heat exchange surface area of the narrow conduit 25′ to improve heat exchange with the surrounding water”. 

Claims 14-24 are rejected using substantially the same rationale as claims 2-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 2927363 A1, water heater flue with segmented, angled fins and a central passage filler body
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/              Supervisory Patent Examiner, Art Unit 3762